FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON DIAZ-CORTEZ,                               No. 08-71549

               Petitioner,                       Agency No. A079-279-456

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ramon Diaz-Cortez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision pretermitting his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), and we

deny the petition for review.

      Because Diaz-Cortez failed to demonstrate a gross miscarriage of justice at

his prior proceedings, he may not collaterally attack his 2004 removal order. See

Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir. 1980) (per curiam) (“This

court has consistently held that an alien cannot collaterally attack an earlier

exclusion or deportation at a subsequent deportation hearing, in the absence of a

gross miscarriage of justice at the prior proceedings.”).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-71549